             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00345-MR-WCM


DENNIS JAMES MORGAN, JR. and      )
BRENDA THOMAS,                    )
                                  )
                      Plaintiffs, )
                                  )
       vs.                        )          ORDER
                                  )
ALLSTATE PROPERTY AND             )
CASUALTY INSURANCE CO., an        )
Illinois Corporation,             )
                                  )
                      Defendant.  )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Amended

Motion to Dismiss [Doc. 6] and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 9] regarding the disposition of that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On April 13, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 9]. The parties



     Case 1:19-cv-00345-MR-WCM Document 10 Filed 04/29/20 Page 1 of 2
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Amended Motion to Dismiss should

be denied.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 9] is ACCEPTED, and the Defendant’s Amended

Motion to Dismiss [Doc. 6] is DENIED.

         IT IS SO ORDERED.
                                 Signed: April 29, 2020




                                           2



         Case 1:19-cv-00345-MR-WCM Document 10 Filed 04/29/20 Page 2 of 2
